DETAILED ACTION
This office action is in response to the application filed on 08 February 2021.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	However, note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Status
	Claims 1-20 are currently pending.
Priority
Acknowledgment is made of Applicant’s claim for foreign priority based on an application filed in Great Britain on 07 February 2020. It is further noted Applicant has also filed a certified copy of the GB 2001716.6 application as required by 35 U.S.C. 119(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 February 2021 was filed before the mailing date of the first action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been reviewed and considered by the examiner.
Claim Objections
	Claim 14 is objected to because of the following informality: Claim 14 recites, in part, “a primitive block is defined by a set of co-ordinates in the rendering space and generating the primitive block entry” and should recite “a primitive block is defined by a set of co-ordinates in a [[the]] rendering space and generating the primitive block entry” (insufficient antecedent basis for ‘the’ rendering space).

Appropriate correction is required.
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘control stream generator’ to generate a control stream in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, in this instance, the corresponding structure is defined in Applicant’s specification as follows: ‘control stream generator”, (software/logic, [0037] or hardware/integrated circuit, [0039]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Further, the factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11-13 and 18 are rejected under U.S.C. 103 as being unpatentable over Yang X. (US 2011/0304608 A1; Yang), in view of Redshaw et al (US 2009/0066694 A1; Redshaw).
RE Claim 1, Yang discloses a method of generating a control stream for a tile group comprising at least two tiles (Yang: fig. 3, illustrating ‘region array’, comprising tile groups, and associated ‘control stream’ 301 pointing to control data, and fig. 4, illustrating tile group 0 (TG0) and associated control stream 402; [0019], “the present invention provide a method and apparatus for display list control stream grouping in a tile based 3D computer graphics system”), the control stream identifying primitive blocks that are relevant to rendering at least one tile in the tile group (Yang: fig. 3, ‘control data’ 302 → ‘primitive blocks’ 303, and fig. 4, ‘control stream’ 402 → primitive blocks in ‘MT vertex/index data’; [0055-0057], “The 3D display list control stream consists of a sequence of block headers ... as shown at 302 in FIGS. 3 and 402 in FIG. 4. The various elements of the control stream are described below ... The primitive block defines a block of primitive data for a tile group at 303 in FIG. 3”), the method comprising:
receiving information identifying one or more primitive blocks relevant to rendering at least one tile in the tile group, each primitive block comprising one or more primitives; generating a primitive block entry for each of the identified primitive blocks; and adding each primitive block entry to the control stream (Yang: fig. 1, ‘MTE write vertex and primitive data in macro tiles’ 102 → ‘write control data in tile display lists’ 103; abstract, “The image is subdivided into a plurality of rectangular areas and primitives which may be visible in the image are assigned to respective ones of a plurality of primitive blocks. A determination is made as to which primitive blocks contain primitives which intersect each rectangular area. [receiving information identifying primitive blocks relevant to rendering] The rectangular areas are then grouped into a plurality of fixed size groups and control stream data for each of the fixed size groups is derived, this control stream data including data which determines which primitive blocks are required to render the rectangular areas in each respective first fixed size group [relevant to rendering in a tile group, generating primitive block entry for identified primitive blocks, and adding primitive block entry to the control stream]”, [0029, 0032], “the Tiling Engine takes primitive blocks from the Macro Tiling Engine and computes the minimum number of tiles needed to render the primitives. The minimal list of tiles is then processed and ... are written to dynamically allocated memory as control stream data, at 301 shown in FIG. 3 … In the preferred embodiment of the invention, the control streams from a tile based display list are optimized into a control stream for a group of tiles, instead of one control stream per tile display list”);
wherein generating the primitive block entry for at least one of the identified primitive blocks comprises:
(i) identifying a bounding box encompassing the one or more primitives of the primitive block (Yang: [0009], “Each primitive from a primitive block written in Macro Tiling Engine 102, is checked against each tile inside the bounding box of the primitive block”).
Still, even though Yang does not appear to expressly teach,
Redshaw (in the same field of endeavor) discloses (ii) generating a coverage mask that indicates which tiles of the tile group that intersect a primitive block are valid for the primitive block, a tile being valid for a primitive block if at least one primitive of the primitive block falls, at least partially, within the bounds of the tile (Redshaw: fig. 8b, illustrating a primitive mask (interpreted as a ‘coverage mask’); [0089], disclosing primitive masks that define primitives which overlap tiles within a tile group (e.g., two 16x16 tiles in a tile group); note, since primitive masks define valid primitives within tiles, indirectly said primitive masks also define which tiles intersect a primitive block); and (iii) including the coverage mask in the primitive block entry (Redshaw: figs. 8a-8e (coverage/primitive masks included in primitive block entries); [0090], “The present embodiment uses an encoding scheme to reduce the size of the control stream when the vertex and primitive masks are included”).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Redshaw’s primitive mask (functioning as a coverage mask) with Yang’s bounding box surrounding primitives of a primitive block so the combined Yang/Redshaw method generates a coverage mask that indicates which tiles of a tile group intersecting the bounding box of a primitive block are valid for the primitive block. Further, the motivation for combining Redshaw’s method with Yang’s method would have been to make the combined method operate more efficiently (Redshaw, [0087]).
RE Claim 11, Yang/Redshaw discloses the method of claim 1, and Redshaw further implicitly teaches the coverage mask for a primitive block comprises information for each tile of the tile group that intersects the bounding box for that primitive block that indicates whether or not that tile is valid for the primitive block (Redshaw: [0089], disclosing primitive/coverage masks that define primitives which overlap tiles within a tile group (e.g., two 16x16 tiles in a tile group); note, since primitive masks define valid primitives within tiles, indirectly said primitive masks also define which tiles intersect a primitive block).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Redshaw’s method of indicating whether or not a tile is valid for a primitive block with Yang/Redshaw’s method, with the expected benefit of reducing bandwidth and speeding up the processing of primitive data by fetching primitives for rendering only when needed.
RE Claim 12, Yang/Redshaw teaches the method of claim 1, wherein generating the primitive block entry for the at least one identified primitive block comprises, prior to including the coverage mask in the primitive block entry, compressing the coverage mask (Redshaw: [0090, 0118], “The present embodiment uses an encoding scheme to reduce the size of the control stream when the vertex and primitive masks are included ... The encoding scheme described above is then used to write the vertex mask and primitive mask(s) into the control stream data with as small a size as possible”).
	Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Redshaw’s method of compressing primitive/coverage masks with Yang/Redshaw’s method, with the expected benefit of reducing bandwidth needed for transmitting control streams.
RE Claim 13, Yang/Redshaw discloses the method of claim 1, and Redshaw in addition implicitly teaches including information identifying a size of the coverage mask in the primitive block entry (Redshaw: [0092-0117], disclosing different conditions affecting whether coverage/primitive masks are included in a control stream, and whether said masks are a byte in size or a word in size).
Thus, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Redshaw’s method of including size information of a coverage mask in a primitive block entry with Yang/Redshaw’s method in order to execute instructions more efficiently by accessing memory according to the size of coverage masks.
RE Claim 18, Yang discloses a control stream generator to generate a control stream for a tile group comprising at least two tiles (Yang: fig. 1, ‘TE write control data in tile display lists’ 103; [0009], “Tiling Engine (TE) as 103 in FIG. 1. Each primitive from a primitive block written in Macro Tiling Engine 102 … The primitive block is added to the display list of the tile … The control data written in the control stream” (Yang’s TE, responsible for writing control data in a control stream, is interpreted as a control stream generator)), the control stream identifying primitive blocks that are relevant to rendering at least one tile in the tile group (Yang: fig. 3, ‘control data’ 302 → ‘primitive blocks’ 303, and fig. 4, ‘control stream’ 402 → primitive blocks in ‘MT vertex/index data’; [0055-0057], “The 3D display list control stream consists of a sequence of block headers ... as shown at 302 in FIGS. 3 and 402 in FIG. 4. The various elements of the control stream are described below ... The primitive block defines a block of primitive data for a tile group at 303 in FIG. 3”), the control stream generator comprising logic configured to: receive information identifying one or more primitive blocks relevant to rendering at least one tile in the tile group, each primitive block comprising one or more primitives; generate a primitive block entry for each of the identified primitive blocks; and add each primitive block entry to the control stream (Yang: fig. 1, ‘MTE write vertex and primitive data in macro tiles’ 102 → ‘write control data in tile display lists’ 103; abstract, “The image is subdivided into a plurality of rectangular areas and primitives which may be visible in the image are assigned to respective ones of a plurality of primitive blocks. A determination is made as to which primitive blocks contain primitives which intersect each rectangular area. [receiving information identifying primitive blocks relevant to rendering] The rectangular areas are then grouped into a plurality of fixed size groups and control stream data for each of the fixed size groups is derived, this control stream data including data which determines which primitive blocks are required to render the rectangular areas in each respective first fixed size group [relevant to rendering in a tile group, generating primitive block entry for identified primitive blocks, and adding primitive block entry to the control stream]”, [0029, 0032], “the Tiling Engine takes primitive blocks from the Macro Tiling Engine and computes the minimum number of tiles needed to render the primitives. The minimal list of tiles is then processed and ... are written to dynamically allocated memory as control stream data, at 301 shown in FIG. 3 … In the preferred embodiment of the invention, the control streams from a tile based display list are optimized into a control stream for a group of tiles, instead of one control stream per tile display list”).
Further, the remaining limitations recited in claim 18 are substantially similar in scope with corresponding limitations recited in claim 1 and are, therefore, rejected under the same rationale.

	Claims 19-20 are rejected under U.S.C. 103 as being unpatentable over Yang, in view of Redshaw, and further in view of Howson et al (US 2017/0069132 A1; Howson).
RE Claim 19, Yang/Redshaw discloses a non-transitory computer readable storage medium (Yang: fig. 1, ‘memory’ 105), but fails to expressly teach having stored thereon computer readable instructions.
Nonetheless, Howson (in the same field of endeavor) discloses a non-transitory computer readable storage medium having stored thereon computer readable instructions that, when executed at a computer system, cause the computer system to perform a method (Howson: fig. 13, illustrating computer system 1300 comprising ‘CPU’ 1302, ‘GPU’ 1304, and ‘memory’ 302; [0133], “The graphics processing systems described herein may be embodied in hardware on an integrated circuit. The graphics processing systems described herein may be configured to perform any of the methods described herein ... In the case of a software implementation, the module, functionality, component, element, unit, block or logic represents program code that performs the specified tasks when executed on a processor. The algorithms and methods described herein could be performed by one or more processors executing code that causes the processor(s) to perform the algorithms/methods. Examples of a computer-readable storage medium include a random-access memory (RAM), read-only memory (ROM) ... to store instructions or other data and that can be accessed by a machine ”).
	Before the effective filing date of the claimed invention, then, it would have been obvious for one of ordinary skill in the art to combine Howson’s memory comprising instructions for a processor to execute with Yang/Redshaw’s method so the combined Yang/Redshaw/Howson system performs the method as set forth in claim 1. In addition, the motivation for combining Howson’s memory comprising instructions for a processor to execute with Yang/Redshaw’s method would have been for speed of processing in a self-contained system.
RE Claim 20, Yang/Redshaw discloses a non-transitory computer readable storage medium (Yang: fig. 1, ‘memory’ 105), but does not teach having stored thereon a computer readable dataset description of the control stream generator as set forth in claim 18 that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture an integrated circuit embodying the control stream generator.
Even so, Howson, teaches a non-transitory computer readable storage medium having stored thereon a computer readable dataset description of a control stream generator as set forth in claim 18 that, when processed in an integrated circuit manufacturing system, causes the integrated circuit manufacturing system to manufacture an integrated circuit embodying the control stream generator (Howson: fig. 14, illustrating an integrated circuit (IC) manufacturing system; [0140-0146], describing the IC manufacturing system illustrated in fig. 14 for generating an IC comprising ‘tiling unit’ 114 (Howson’s ‘tiling unit’ functions as a control stream generator – see [0005])).
Therefore, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine Howson’s computer readable dataset description of a control stream generator with Yang/Redshaw’s control stream generator, as set forth in claim 18, in order to speed up the processing of data to generate control streams since application-specific designs are typically faster than using general-purpose hardware.
Allowable Subject Matter
Claims 2-5, 6-10, 14-16 and 17 are objected to as being dependent upon a rejected base claim (claim 1), but would be allowable if rewritten in independent form including all limitations of any intervening dependent claims and limitations of the base claim.
In addition, the following is an examiner's statement of reasons for allowance:
As per claims 2-5, Yang/Redshaw teaches the method of claim 1.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein the coverage mask for a primitive block is hierarchical and generating the coverage mask comprises adding information to the coverage mask for successively smaller and smaller areas of a block of relevant tiles that indicates whether that area is valid for the primitive block, the block of relevant tiles comprising the tiles of the tile group that intersect the bounding box for the primitive block”.
As per claims 6-10, Yang/Redshaw teaches the method of claim 1.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein generating the coverage mask for a primitive block comprises: (a) dividing a block of relevant tiles into quadrants of tiles, the block of relevant tiles comprising the tiles of the tile group that intersect the bounding box for the primitive block; (b) adding information to the coverage mask indicating whether each of the quadrants is valid for the primitive block; and (c) if a quadrant is valid for the primitive block and the quadrant comprises more than one tile, dividing that quadrant into sub-quadrants and repeating (b) and (c) for the sub-quadrants.”.
As per claims 14-16, Yang/Redshaw teaches the method of claim 1.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein the bounding box for a primitive block is defined by a set of co-ordinates in the rendering space and generating the primitive block entry for the at least one primitive block further comprises: determining whether the bounding box for the primitive block encompasses an area of the rendering space covered by the tiles in the tile group; and in response to determining that the bounding box does not encompass the area of the rendering space covered by the tiles in the tile group, including information identifying at least one co-ordinate of the bounding box in the primitive block entry”.
As per claim 17, Yang/Redshaw teaches the method of claim 1.
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “wherein generating a primitive block entry for an identified primitive block comprises: determining whether each tile in the tile group is relevant to the primitive block: in response to determining that each tile in the tile group is relevant to the primitive block, including information in the primitive block entry that indicates that all tiles in the tile group are relevant to the primitive block; and in response to determining that at least one tile in the tile group is not relevant to the primitive block, performing (i), (ii) and (iii)”.
Please note, any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK F VALDEZ/Examiner, Art Unit 2611